     Case: 1:18-op-45333-DAP Doc #: 23 Filed: 03/16/19 1 of 6. PageID #: 194



                          UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


IN RE: NATIONAL PRESCRIPTION OPIATE MDL No. 2804
LITIGATION
                                    Case No. 1:17-md-2804
This document relates to:
                                                 Judge Dan Aaron Polster
City of Lima                                     SHORT FORM FOR SUPPLEMENTING
Case No. 18-op-45333                             COMPLAINT AND AMENDING
                                                 DEFENDANTS AND JURY DEMAND




       Plaintiff submits this supplemental pleading and Amended Complaint incorporating as if

fully set forth herein its own prior pleadings and, if indicated below, the common factual

allegations identified and the RICO causes of action included in the Corrected Second Amended

Complaint and Jury Demand in the case of The County of Summit, Ohio, et al., v. Purdue

Pharma L.P., et al., Case No. 1:18-op-45090 (“Summit County Pleadings”), In Re National

Prescription Opiate Litigation, in the United States District Court for the Northern District of

Ohio, Dkt #513, 5141), and as may be amended in the future, and any additional claims asserted

herein. Plaintiff also hereby amends its complaint to alter the defendants against which claims

are asserted as identified below. To the extent defendants were previously sued in plaintiff(s)’

existing complaint and they are no longer identified as defendants herein, they have been

dismissed without prejudice except as limited by CMO-1, Section 6(e). Doc. #232.




1 Docket #513 is the redacted Summit Second Amended Complaint and Docket #514 is the
unredacted Summit Corrected Second Amended Complaint filed under seal in Case No. 1:17-
md-02804-DAP. The redacted Summit Corrected Second Amended Complaint is also filed in its
individual docket, Case No. 1:18-op-45090-DAP, Docket #24.
     Case: 1:18-op-45333-DAP Doc #: 23 Filed: 03/16/19 2 of 6. PageID #: 195



           INCORPORATION BY REFERENCE OF EXISTING COMPLAINT

        1.     Plaintiff(s)’ Existing Complaint (No. 18-OP-45333, Doc. #:1) is expressly
incorporated by reference to this Short Form as if fully set forth herein except to the extent that
allegations regarding certain defendants that are not listed in section 2 below are dismissed
without prejudice.

                                  PARTIES – DEFENDANTS

       2.     Having reviewed the relevant ARCOS data, Plaintiff asserts claims against the
following Defendants:

Defendants named in original complaint: Amerisourcebergen Drug Corporation; Cardinal
Health, Inc.; McKesson Corporation; Purdue Pharma L.P.; Purdue Pharma, Inc.; The
Purdue Frederick Company, Inc.; Teva Pharmaceutical Industries, Ltd.; Teva
Pharmaceuticals USA, Inc.; Cephalon, Inc.; Johnson & Johnson; Janssen Pharmaceuticals,
Inc.; Ortho-McNeil-Janssen Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals, Inc.;
Janssen Pharmaceutica Inc. n/k/a Janssen Pharmaceuticals, Inc.; Noramco, Inc.; Endo
Health Solutions Inc.; Endo Pharmaceuticals, Inc.; Allergan PLC f/k/a Actavis PLS;
Watson Pharmaceuticals, Inc. n/k/a Actavis, Inc.; Watson Laboratories, Inc.; Actavis LLC;
Actavis Pharma, Inc. f/k/a Watson Pharma, Inc.; Mallinckrodt PLC; Mallinckrodt LLC;
and Insys Therapeutics, Inc.

New Defendants named in short form complaint: Rite Aid Corporation; Walgreens Boots
Alliance Inc.; Walmart Inc., F/K/A Wal-Mart Stores, Inc.; SpecGx LLC; Par
Pharmaceutical, Inc.; Par Pharmaceutical Companies, Inc., Mylan Pharmaceuticals, Inc.

I, Peter H. Weinberger, Counsel for Plaintiff(s), certify that in identifying all Defendants, I
have followed the procedure approved by the Court and reviewed the ARCOS data that I
understand to be relevant to Plaintiff(s).

I further certify that, except as set forth below, each of the Defendant(s) newly added
herein appears in the ARCOS data I reviewed.

I understand that for each newly added Defendant not appearing in the ARCOS data I
must set forth below factual allegations sufficient to state a claim against any such newly
named Defendant that does not appear in the ARCOS data.

The following newly added Defendant(s) do not appear in the ARCOS data I reviewed:

               n/a
      Case: 1:18-op-45333-DAP Doc #: 23 Filed: 03/16/19 3 of 6. PageID #: 196



Dated: 3/16/19                         Signed: s/Peter H. Weinberger

Factual Allegations Regarding Individual Defendants

        2.1     Defendant Rite Aid Corporation (“Rite Aid”) is a Delaware corporation with its
principal office located in Camp Hill, Pennsylvania. Rite Aid Corporation, through its various
DEA registered subsidiaries and affiliated entities, conducts business as a licensed wholesale
distributor. Defendant Rite Aid is registered to conduct business and/or conducts business in
Plaintiff’s community as a licensed wholesale pharmaceutical distributor under the following
named business entities: Rite Aid of Maryland, Inc., d/b/a Rite Aid Mid-Atlantic Customer
Support Center, Inc., Rite Aid of Massachusetts, Rite Aid of Michigan, and Rite Aid of West
Virginia, Inc. Rite Aid distributed opioids, in violation of the duties owed to Plaintiff as set forth
in Plaintiff’s original complaint and the other allegations incorporated herein, in sufficient
quantities to be a proximate cause of Plaintiff’s injuries. Rite Aid is sued as both a Distributor
Defendant and as a National Retail Pharmacy Defendant.

        2.2     Defendant Walgreens Boots Alliance, Inc., is a Delaware corporation with its
principal place of business in Illinois. Walgreens Boots Alliance Inc. is registered to conduct
business and/or conducts business in Plaintiffs’ community as a licensed wholesale distributor
under the following named business entities: Walgreen Co.; Walgreen Eastern Co., Inc.;
Walgreen Arizona Drug Co. (collectively “Walgreens”). Walgreens distributed opioids, in
violation of the duties owed to Plaintiff as set forth in Plaintiff’s original complaint and the other
allegations incorporated herein, in sufficient quantities to be a proximate cause of Plaintiff’s
injuries. Walgreens is sued as both a Distributor Defendant and as a National Retail Pharmacy
Defendant.
        2.3     Defendant Walmart Inc., (“Walmart”) formerly known as Wal-Mart Stores, Inc.,
is a Delaware corporation with its principal place of business in Bentonville, Arkansas. Walmart
is registered to conduct business and/or conducts business in Plaintiffs’ community as a licensed
wholesale distributor under the following named business entities: Wal-Mart Warehouse #28;
Wal-Mart Warehouse #6045 aka Wal-Mart Warehouse #45; Wal-Mart Warehouse # 6046 aka
Wal-Mart Warehouse #46 and Wal-Mart Stores East, LP. Walmart distributed opioids, in
violation of the duties owed to Plaintiff as set forth in Plaintiff’s original complaint and the other
allegations incorporated herein, in sufficient quantities to be a proximate cause of Plaintiff’s
injuries. Walmart is sued as both a Distributor Defendant and as a National Retail Pharmacy
Defendant.

        2.4       Defendant SpecGx, LLC is a Delaware limited liability company with its
headquarters in Clayton, Missouri and is a wholly owned subsidiary of Defendant Mallinckrodt
plc. SpecGx, LLC is registered to conduct business and/or conducts business in Plaintiff’s
community as a licensed wholesale pharmaceutical distributor. SpecGx, LLC distributed opioids,
in violation of the duties owed to Plaintiff as set forth in Plaintiff’s original complaint and the
other allegations incorporated herein, in sufficient quantities to be a proximate cause of
Plaintiff’s injuries. SpecGx, LLC is sued as a Marketing Defendant.
      Case: 1:18-op-45333-DAP Doc #: 23 Filed: 03/16/19 4 of 6. PageID #: 197



        2.5      Defendant Par Pharmaceutical, Inc. is a Delaware corporation with its principal
place of business located in Chestnut Ridge, New York. Par Pharmaceutical, Inc. is a
whollyowned subsidiary of Par Pharmaceutical Companies, Inc. f/k/a Par Pharmaceutical
Holdings, Inc. Defendant Par Pharmaceutical Companies, Inc. is a Delaware corporation with its
principal place of business located in Chestnut Ridge, New York. (Par Pharmaceutical, Inc., and
Par Pharmaceutical Companies, Inc., collectively “Par Pharmaceutical”) was acquired by Endo
International plc in September 2015 and is an operating company of Endo International plc. Par
Pharmaceutical is registered to conduct business and/or conducts business in Plaintiff’s
community as a licensed wholesale pharmaceutical distributor. Par Pharmaceutical distributed
opioids, in violation of the duties owed to Plaintiff as set forth in Plaintiff’s original complaint
and the other allegations incorporated herein, in sufficient quantities to be a proximate cause of
Plaintiff’s injuries. Par Pharmaceutical is sued as a Marketing Defendant.

        2.6    Mylan Pharmaceuticals Inc. is a West Virginia corporation with its principal place
of business in Harrisburg, Pennsylvania, and is a wholly owned subsidiary of Mylan N.V. Mylan
Pharmaceuticals Inc. is registered to conduct business and/or conducts business in Plaintiff’s
community as a licensed wholesale pharmaceutical distributor. Mylan Pharmaceuticals
distributed opioids, in violation of the duties owed to Plaintiff as set forth in Plaintiff’s original
complaint and the other allegations incorporated herein, in sufficient quantities to be a proximate
cause of Plaintiff’s injuries. Mylan Pharmaceuticals is sued as a Marketing Defendant.



                            COMMON FACTUAL ALLEGATIONS

        3.      By checking the boxes in this section, Plaintiff hereby incorporates by reference
to this document the common factual allegations set forth in the Summit County Pleadings as
identified in the Court’s Order implementing the Short Form procedure. Dkt. # 1282.

   ☒ Common Factual Allegations (Paragraphs 130 through 670 and 746 through 813)
   ☒ RICO Marketing Enterprise Common Factual Allegations (Paragraphs 814-848)
   ☒ RICO Supply Chain Enterprise Common Factual Allegations (Paragraphs 849-877)

        4.      If additional claims are alleged below that were not pled in Plaintiff’s Existing
Complaint (other than the RICO claims asserted herein), the facts supporting those allegations
must be pleaded here. Plaintiff(s) assert(s) the following additional facts to support the claim(s)
identified in Paragraph 6 below (below or attached):

               n/a
     Case: 1:18-op-45333-DAP Doc #: 23 Filed: 03/16/19 5 of 6. PageID #: 198



                                              CLAIMS

       5.      The following federal RICO causes of action asserted in the Summit County
Pleadings as identified in the Court’s implementing order and any subsequent amendments, Dkt.
513 and 514, are incorporated in this Short Form by reference, in addition to the causes of action
already asserted in the Plaintiff(s)’s Existing Complaint (check all that apply):

   ☒ First Claim for Relief – Violation of RICO, 18 U.S.C. § 1961 et seq. – Opioid Marketing
   Enterprise (Against Defendants Purdue, Cephalon, Janssen, Endo and Mallinckrodt (the
   “RICO Marketing Defendants”)) (Summit County Pleadings, Paragraphs 878-905)

   ☒ Second Claim for Relief – Violation of RICO, 18 U.S.C. § 1961 et seq. – Opioid Supply
   Chain Enterprise (Against Defendants Purdue, Cephalon, Endo, Mallinckrodt, Actavis,
   McKesson, Cardinal, and AmerisourceBergen (the “RICO Supply Chain Defendants”))
   (Summit County Pleadings, Paragraphs 906-938)


          6.     Plaintiff asserts the following additional claims as indicated (below or attached):

                 n/a




        7.      To the extent Plaintiff(s) wish(es) to dismiss claims previously asserted in
Plaintiff(s)’s Existing Complaint, they are identified below and will be dismissed without
prejudice.

                 n/a




          WHEREFORE, Plaintiff(s) prays for relief as set forth in the Summit County Pleadings in

In Re National Prescription Opiate Litigation in the United States District Court for the Northern

District of Ohio, MDL No. 2804 and in Plaintiff’s Existing Complaint as has been amended

herein.
     Case: 1:18-op-45333-DAP Doc #: 23 Filed: 03/16/19 6 of 6. PageID #: 199



Dated: 3/16/19                          s/Peter H. Weinberger
                                        Peter H. Weinberger
                                        Spangenberg Shibley & Liber LLP
                                        1001 Lakeside Ave. East, Suite 1700
                                        Cleveland, OH 44114
                                        (216) 696-3232
                                        Fax: (216) 696-3924
                                        pweinberger@spanglaw.com
                                        Attorney for Plaintiff



                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 16th day March of 2019, I electronically filed the
foregoing with the Clerk of Court by using the CM/ECF System. Copies will be served upon
counsel of record by, and may be obtained through, the Court CM/ECF Systems.


                                        s/Peter H. Weinberger
                                        Peter H. Weinberger
                                        Attorney for Plaintiff
